Citation Nr: 1620014	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  11-26 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This matter was previously before the Board in June 2014.  At that time, the Board denied the claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court issued a memorandum decision that vacated the Board's decision and remanded the matter for readjudication.


FINDING OF FACT

The Veteran's current low back disability, to include bilateral spondylolysis of L5 with spondylolisthesis of L5-S1, was incurred in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability, to include bilateral spondylolysis of L5 with spondylolisthesis of L5-S1, have been met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks entitlement to service connection for a low back disability, diagnosed as bilateral spondylolysis of L5 with spondylolisthesis of L5-S1.  VA examination reports and other evidence of record indicate this condition may have pre-existed service.

An individual is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran's July 1980 entrance examination report does not list a low back disability; therefore, the presumption of soundness on entry to service attaches.  

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id.   Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Although the evidence of record suggests a low back disability may have pre-existed service, the evidence is not clear and unmistakable that the condition was not aggravated by service.  VA examiners have noted the congenital nature of the claimed disability; however, the Board's June 2014 decision specifically noted that the presumption of soundness applies in this case, which requires a finding the condition constitutes a congenital disease as opposed to a congenital defect.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (explaining the presumption of soundness does not apply to congenital defects).  VA General Counsel has previously determined congenital diseases are typically capable of improving or deteriorating.  See VAOPGCPREC 82- 90 (Jul. 18, 1990).  Thus, the Board must determine whether the evidence clearly and unmistakably establishes there was no aggravation of the Veteran's low back disability in service.

There is no clear and unmistakable evidence showing that the Veteran's low back disability was not aggravated during service.  In July 1980, the Veteran was examined and found fit for military service.  In November 1980, the Veteran sought treatment for low back pain.  He was prescribed pain pills and returned to duty.  He returned for treatment a few weeks later, indicated the pain pills were ineffective, and stated his low back pain had increased in severity.  He continued to seek treatment for low back pain throughout his initial entry training and eventually reported radiating pain down his left lower extremity.

In December 1980, the Veteran was examined in conjunction with a Medical Board Proceedings.  The December 1980 examiner diagnosed bilateral spondylolysis of L5 with spondylolisthesis of L5-S1.  The December 1980 examiner recommended expeditious separation due to spinal deformity and explained the Veteran would continue to experience increased pain as his spondylolisthesis "progresses."  In January 1981, the Medical Board determined the Veteran was unfit for further military service due to "deformity of the spine."  He was discharged from service in February 1981.  He has competently reported suffering low back pain, reduced range of motion, and numbness in the lower extremities since separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In September 2011, the Veteran's private physician, A.D., D.O., provided a statement indicating he never treated the Veteran for a spinal deformity, to include spondylolysis, prior to service.  When the Veteran initially filed a service connection claim for a low back disability in November 1981, he submitted pre-service x-rays of his back to VA.  Prior to interpretation, those x-rays were lost after submission to VA, due to no fault on the part of the Veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (indicating the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-doubt rule when a claimant's records have been lost or are otherwise unavailable).

The December 1980 service department examiner noted the "progressive" nature of the Veteran's spondylolisthesis.  He explained the Veteran would experience increased symptomatology with strenuous activities to support his conclusion that the Veteran should be discharged.  As the Veteran had completed basic training and advanced individual training to become a cavalry scout prior to that examination, the Board finds the Veteran was involved in strenuous activity prior to the onset of symptomatology in service.  Thus, there is evidence that suggests the Veteran's spondylolisthesis could have been aggravated during in service.  The evidence that could have established the pre-service level of disability was lost prior to interpretation; therefore, it is not clear whether the onset of symptomatology was due to a permanent increase in disability.  As such, the evidence does not clearly and unmistakably show the Veteran's low back disability was not aggravated in service, and the presumption of soundness has not been rebutted.

The Board acknowledges the opinion of the October 2013 VA examiner who determined the Veteran's low back disability was clearly and unmistakably not aggravated during service.  However, as pointed out by the Court, a "suitable medical explanation, supported by extant medical knowledge and the facts of record" merely "might constitute or contribute to clear and unmistakable evidence of lack of aggravation."  See Horn v. Shinseki, 25 Vet. App. 231, 243 (2012) (emphasis added).  In light of the heightened duty to explain its findings and conclusions due to lost records, the Board finds this evidence insufficient to rebut the presumption of soundness standing alone.

Ultimately, the Veteran is presumed to have been in sound condition at entry to service.  A low back disability was manifest in service.  All the medical evidence of record indicates his current low back disability is the disability manifest in service.  Thus, there is a nexus between the in-service disease or injury and the current disability.  As all three elements of service connection have been met, service 






(CONTINUED ON NEXT PAGE)


connection for a low back disability, to include bilateral spondylolysis of L5 with spondylolisthesis of L5-S1, is warranted.


ORDER

Entitlement to service connection for a low back disability, to include bilateral spondylolysis of L5 with spondylolisthesis of L5-S1, is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


